                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

ROBERT CEASAR (#388150)
                                                                    CIVIL ACTION
VERSUS
                                                                    17-1691-SDD-EWD
LOUISIANA DEPARTMENT OF
CORRECTIONS, ET AL.

                                  AMENDED RULING

       The Court has carefully considered the Motions,1 the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge Erin

Wilder-Doomes dated July 26, 2019, to which an objection3 was filed and also reviewed.

       The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

       ACCORDINGLY, the Motion to Dismiss4 filed on behalf of the Louisiana

Department of Public Safety and Corrections, James LeBlanc, Robert Rowe, Jeremy

McKey, and Ricky Sharkey is hereby GRANTED IN PART AND DENIED IN PART

dismissing all of Plaintiff’s claims against the Department of Public Safety and

Corrections, James LeBlanc, Jeremy McKey, Ricky Sharkey, and the Louisiana

Chaplains [sic] Department WITH PREJUDICE.

       IT IS FURTHER ORDERED that the Motion to Dismiss5 filed on behalf of Willie

Rosso is hereby GRANTED and all claims against Willie Rosso are hereby DISMISSED

WITH PREJUDICE.


1
  Rec. Docs. 41 and 56.
2
  Rec. Doc. 68.
3
  Rec. Doc. 75.
4
  Rec. Doc. 41.
5
  Rec. Doc. 56.
       FURTHER, Plaintiff’s claims for injunctive relief against Robert Rowe and Gabriel

Hebert in their official capacities are hereby DISMISSED WITH PREJUDICE and

Plaintiff’s claims for monetary damages, with the exception of those arising under

RLUIPA, against Robert Rowe and Gabriel Hebert, in their individual capacities remain.

       ADDITIONALLY, Plaintiff’s claims arising under RLUIPA are hereby DISMISSED

WITH PREJUDICE as to all Defendants, including sua sponte dismissal as to those who

are not Movants in these Motions.

       ADDITIONALLY, Plaintiff’s claims regarding the handling of disciplinary appeals

are hereby DISMISSED WITH PREJUDICE and this Court declines to exercise

supplemental jurisdiction over any of Plaintiff’s potential state law claims.

       FINALLY, IT IS FURTHER ORDERED that this matter be referred back to the

magistrate judge for further proceedings on the remaining claims: Plaintiff’s claims arising

under the First and Fourteenth Amendments for retaliation and violations of equal

protection against Robert Rowe and Gabriel Hebert, each in their individual capacities.

                                   16 day of August, 2019.
       Baton Rouge, Louisiana the ___




                                                  S
                                            ____________________________________
                                            SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                            MIDDLE DISTRICT OF LOUISIANA
